The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 10, 2022

                               2022COA131

No. 22CA0467, Amaya v. Indus. Claim Appeals Off. — Workers’
Compensation — Death Benefits — Dependents —
Apportionment — Compensation in Lump Sum — Proportionate
Share

      In this workers’ compensation appeal, a division of the court

of appeals concludes that the apportionment of death benefits

among a deceased worker’s dependents under section 8-42-121,

C.R.S. 2022, determines a dependent’s “proportionate share” of the

maximum lump sum allowed by statute under section 8-43-406(3),

C.R.S. 2022. The division thus affirms the Industrial Claim Appeals

Office order setting aside an order of the Director of the Division of

Workers’ Compensation and concluding that Sandra Amaya, a

dependent of decedent, Angel Batista de Jesus, was entitled to 25%

of the maximum lump-sum amount of Batista’s death benefits.
COLORADO COURT OF APPEALS                                        2022COA131


Court of Appeals No. 22CA0467
Industrial Claim Appeals Office of the State of Colorado
WC Nos. 5-117-273 & 5-149-129


Sandra Amaya, dependent of decedent, Angel Batista de Jesus,

Petitioner,

v.

Industrial Claim Appeals Office of the State of Colorado; Brand X Hydrovac
Services, Inc.; and Standard Fire Insurance Company,

Respondents.


                              ORDER AFFIRMED

                                  Division III
                            Opinion by JUDGE FOX
                           Tow and Yun, JJ., concur

                        Announced November 10, 2022


Kaplan Morrell, LLC, Britton J. Morrell, Greeley, Colorado, for Petitioner

Philip J. Weiser, Attorney General, Patrick L. Sayas, Senior Assistant Attorney
General, Denver, Colorado, for Respondent Industrial Claim Appeals Office

Ray Lego and Associates, Jonathan S. Robbins, Greenwood Village, Colorado,
for Respondents Brand X Hydrovac Services, Inc. and Standard Fire Insurance
Company

Philip J. Weiser, Attorney General, Christopher K. Boeckx, Assistant Attorney
General, Denver, Colorado, for Amicus Curiae Colorado Department of Labor
and Employment, Division of Workers’ Compensation
¶1    In this workers’ compensation appeal, we must analyze the

 interplay between two statutes: section 8-42-121, C.R.S. 2022,

 which governs the apportionment of death benefits among a

 deceased worker’s dependents, and section 8-43-406(3), C.R.S.

 2022, which governs a lump-sum disbursement when there are

 multiple dependents.

¶2    Section 8-42-121 reads,

           Death benefits shall be paid to such one or
           more of the dependents of the decedent, for the
           benefit of all the dependents entitled to such
           compensation, as may be determined by the
           director, who may apportion the benefits
           among such dependents in such manner as
           the director may deem just and equitable.

¶3    A dependent may elect to receive part of the death benefits in a

 lump sum. § 8-43-406(1). Section 8-43-406(3) then provides,

           If a claimant who has been awarded
           compensation is one of multiple dependents of
           a deceased injured worker, the aggregate of all
           lump sums granted to the claimant must be a
           proportionate share, as determined by the
           director or administrative law judge, of an
           amount not to exceed [an annually adjusted
           maximum lump sum].

¶4    Specifically, we must determine whether the apportionment of

 death benefits among the deceased worker’s dependents under


                                  1
 section 8-42-121 determines a dependent’s “proportionate share” of

 the maximum lump sum allowed by section 8-43-406(3). We

 conclude that it does.

¶5    An administrative law judge (ALJ) determined that Sandra

 Amaya, a dependent of decedent, Angel Batista de Jesus, is entitled

 to 25% of the benefits payable due to Batista’s death under section

 8-42-121. Amaya then requested a lump-sum disbursement of the

 death benefits under section 8-43-406(3) equating to 50% of the

 maximum lump sum allowed by statute. The Director of the

 Division of Workers’ Compensation (Director) granted her request.

 However, the Industrial Claim Appeals Office (Panel) set aside the

 Director’s order, concluding that Amaya is entitled to only 25% of

 the maximum lump-sum amount.

¶6    Amaya appeals that final order. Because we conclude that an

 apportionment of death benefits under section 8-42-121 controls a

 dependent’s proportionate share of the maximum lump sum

 allowed by section 8-43-406(3), we affirm the Panel’s final order.

                           I.   Background

¶7    In August 2019, Batista suffered a fatal work injury during the

 course and scope of his employment with Brand X Hydrovac

                                   2
  Services, Inc. (employer). Batista left two dependents: Amaya (his

  wife) and their minor child, I.R. An ALJ apportioned the death

  benefits between Amaya (25%) and I.R. (75%) under section

  8-42-121. The employer and the carrier, Standard Fire Insurance

  Company (collectively respondents), filed a General Fatal Admission

  of Liability (GFAL), admitting to weekly death benefits of $255.64 to

  Amaya and $766.92 to I.R.

¶8     Amaya then requested a lump-sum distribution of a portion of

  her total death benefits in an amount equating to 50% of the

  maximum lump sum available for the claim.

¶9     Respondents objected, arguing, as relevant here, that section

  8-43-406(3) limits Amaya’s lump-sum disbursement because she is

  one of two dependents and I.R.’s interests had not been addressed.

¶ 10   The Director granted Amaya’s request, awarded her 50% of the

  maximum lump sum allowed by statute, and reduced her weekly

  benefit amount by $86.27 to offset the benefits she would receive in

  a lump sum (first disbursement order). The Director determined

  that Amaya’s right to a lump sum vested on the filing of the GFAL,

  so she could elect to receive any or all of the compensation up to

  the statutory maximum.

                                    3
¶ 11   Respondents filed a petition to review the Director’s first

  disbursement order, arguing, as relevant here, that the order was

  contrary to applicable law. The Director dismissed the petition,

  concluding that the order was not subject to review because it did

  not award or deny a benefit or penalty.

¶ 12   Respondents then filed a petition for review by the Panel and a

  brief in support of their petition. The Panel concluded that (1) the

  Director’s order was reviewable to determine whether he had

  exceeded his authority; (2) the ALJ had already determined Amaya’s

  proportionate share of the lump sum (25%); and (3) the Director’s

  findings were insufficient to determine whether he had correctly

  applied section 8-43-406(3). So the Panel set aside the Director’s

  order and remanded the case for the Director to make additional

  findings and enter a new order.

¶ 13   On remand, the Director again awarded Amaya 50% of the

  maximum lump sum allowed by statute (second disbursement

  order), finding that

            sections 8-42-121 and 8-43-406(3) are in different

             articles, have different methods of apportionment, and

             are unrelated;

                                    4
           the authority to determine the proportionate share of a

            lump sum is wholly distinct from and not contingent on

            the authority to apportion benefits;

           the ALJ did not determine the proportionate share of the

            lump sum;

           the “proportionate or equal share of the maximum lump

            sum available [is] based on the number of dependents

            when the first lump-sum request is made”;

           Amaya is entitled to one-half of the maximum lump sum

            because she is one of two dependents; and

           I.R.’s interests are not affected because Amaya’s request

            did not change his ability to request his separate,

            individual share of the lump sum.

¶ 14   After respondents filed a petition to review the second

  disbursement order, the Director issued a supplemental order

  directing respondents to comply with that order. The supplemental

  order reiterated that section 8-43-406(3) gives the Director the

  authority to apportion lump sums among multiple dependents and

  that authority, which was “a mere variation in the mechanism of



                                    5
  payment” and is “wholly distinct [from] and not contingent upon the

  authority to apportion benefits.”

¶ 15   Respondents then filed a petition for review by the Panel and a

  brief in support of their petition, arguing that the ALJ’s

  apportionment of death benefits under section 8-42-121 applies to

  the proportionate share under section 8-43-406(3) when a

  dependent requests a lump-sum disbursement.

¶ 16   On review, the Panel set aside the Director’s supplemental

  order, concluding that the order was appealable, the Director had

  misapplied section 8-43-406(3), and Amaya is only entitled to 25%

  of the maximum lump sum allowed by statute. Regarding the

  appealability of the order, the Panel reasoned that, although a

  lump-sum order is generally not appealable, the order is appealable

  if the Director exceeded his authority or failed to act. The Panel

  concluded that the Director misapplied section 8-43-406(3) and

  exceeded his authority by granting Amaya 50% of the maximum

  lump-sum amount because it essentially increased the amount of

  benefits to which she is entitled. In support of its conclusion, the

  Panel determined that



                                      6
   the legislature removed the Director’s discretionary

    authority to determine a lump-sum amount in 2007;

   before 2014, each dependent in a claim could elect to

    take the maximum individual lump-sum amount;

   after 2014, the legislature added subsection (3) to

    section 8-43-406 so that one lump-sum amount should

    be split between dependents in a single claim in

    proportionate shares;

   the legislature’s use of the phrase “proportionate share”

    — combined with its removal of the Director’s

    discretionary authority to determine a lump-sum award

    — shows that it intended for the share to be determined

    by the original award of compensation;

   if the legislature had intended to allow the Director to

    determine a dependent’s portion of the lump sum in an

    amount different from the original death benefit award,

    it could have said so; and

   instead, the legislature referenced the “proportionate

    share” of the “awarded” compensation.



                            7
                II.   Reviewability of the Director’s Award

¶ 17   Amaya argues that the Director’s order is not subject to review

  because (1) lump-sum orders are only procedural and ministerial in

  nature and do not create, eliminate, or modify a party’s vested

  rights or liabilities; (2) the order only addressed the manner and

  timing of her receipt of a portion of the death benefits; and (3) the

  order apportioning total death benefits and the order determining

  the proportionate share of the lump-sum amount did not divide

  portions of the same pie. We conclude that we may review the

  Director’s order.

¶ 18   In a workers’ compensation case, a party may file a petition to

  review an order that (1) “determines compensability of a claim or

  liability of any party”; (2) “requires any party to pay a penalty or

  benefits”; or (3) “denies a claimant any benefit or penalty.”

  § 8-43-301(2)(a)(I), C.R.S. 2022. However, the statute does not

  provide for the review of procedural orders. See id. Thus, a

  lump-sum order is generally not subject to review because it does

  not grant or deny a benefit or a penalty. See Specialty Rests. Corp.

  v. Nelson, 231 P.3d 393, 400 (Colo. 2010) (“An employee’s choice to

  receive a lump sum payment does not create, eliminate, or modify

                                     8
  vested rights or liabilities” but only “alters the method of

  distribution of the existing award.”).

¶ 19   Yet, such an order is reviewable if the Director exceeds his

  authority or fails to act. Even before 2007, when the lump-sum

  statute expressly provided that “the [D]irector’s order shall be final

  and not subject to review,” see § 8-43-406(1), C.R.S. 2006, a

  lump-sum order was reviewable if the Director acted “in excess of

  the authority granted that office” or “fail[ed] to act.” Warren v. S.

  Colo. Excavators, 862 P.2d 966, 969 (Colo. App. 1993).

¶ 20   Because respondents asserted that the Director exceeded his

  authority by awarding Amaya 50% of the lump sum when the ALJ

  only apportioned 25% of the death benefits to her, the order is

  reviewable. Thus, we may review the order to determine whether

  the Director exceeded his authority.

                         III.   Lump-Sum Award

¶ 21   Amaya argues that the Panel conflated the ALJ’s authority to

  apportion benefits under section 8-42-121 with the Director’s

  authority to apportion lump-sum disbursements under section

  8-43-406(3) because (1) the legislature did not link the statutes,

  and (2) the Director’s interpretation of the phrase “proportionate

                                     9
  share” — as dividing the maximum lump sum available by the

  number of dependents — is reasonable and should be given

  deference. She contends that the Panel’s interpretation (1) ignored

  the fact that, when there are multiple dependents, a dependent’s

  percentage share of the death benefits varies over time based on the

  age, death, or remarriage of a dependent; (2) did not consider the

  actual share a dependent will receive over a lifetime; (3) deprived

  the Director from considering the totality of the circumstances,

  such as whether the dependents reside in the same household or

  are hostile to each other; and (4) failed to defer to the Division’s

  interpretation of the statute.

                         A.    Standard of Review

¶ 22   We review de novo the Panel’s interpretation of sections

  8-42-121 and 8-43-406(3). See Fisher v. Indus. Claim Appeals Off.,

  2021 COA 27, ¶ 15. We also review de novo questions of law and

  the application of law to undisputed facts. See id. at ¶ 14. We are

  not bound by the Panel’s decision if it misconstrues or misapplies

  the law. See id.




                                     10
                B.   Principles of Statutory Construction

¶ 23   “Our primary objective in construing a statute is to effectuate

  the intent of the General Assembly.” Specialty Rests., 231 P.3d at

  397. In determining that intent, we construe the statutory scheme

  as a whole in a manner that gives “consistent, harmonious, and

  sensible effect to all parts.” In re Marriage of Wenciker, 2022 COA

  74, ¶ 17 (citation omitted).

¶ 24   “If the statutory language is clear, we interpret the statute

  according to its plain and ordinary meaning.” Specialty Rests., 231

  P.3d at 397. In so doing, we “give effect to every word and render

  none superfluous because we ‘do not presume that the legislature

  used language idly and with no intent that meaning should be given

  to its language.’” SkyWest Airlines, Inc. v. Indus. Claim Appeals Off.,

  2020 COA 131, ¶ 31 (quoting Lombard v. Colo. Outdoor Educ. Ctr.,

  Inc., 187 P.3d 565, 571 (Colo. 2008)). The legislature’s failure to

  include certain language is also a “statement of legislative intent.”

  Specialty Rests., 231 P.3d at 397.

¶ 25   We defer to the Panel’s reasonable interpretation of a statute it

  administers, but we are not bound by that interpretation. See

  SkyWest, ¶ 32. “Still, ‘the Panel’s interpretation will be set aside

                                    11
  only if it is inconsistent with the clear language of the statute or

  with the legislative intent.’” Id. (quoting Support, Inc. v. Indus. Claim

  Appeals Off., 968 P.2d 174, 175 (Colo. App. 1998)).

¶ 26   Moreover, “we traditionally give deference to the interpretation

  of a statute adopted by the officer or agency charged with its

  administration.” Specialty Rests., 231 P.3d at 397. “The Division is

  the agency charged with administration of the Colorado Workers’

  Compensation Act,” which includes “the calculation of lump sum

  payments.” Id. But we do not defer to the agency’s interpretation

  when that interpretation is contrary to statutory law. Gessler v.

  Colo. Common Cause, 2014 CO 44, ¶ 7.

                               C.   Analysis

¶ 27   There is no dispute that the ALJ apportioned the death

  benefits among Amaya (25%) and I.R. (75%) in a just and equitable

  manner pursuant to section 8-42-121. The parties instead disagree

  about whether that apportionment controls a dependent’s

  proportionate share of a lump sum under section 8-43-406(3).

¶ 28   After six months have elapsed from the date of injury, a

  dependent may elect to receive part of the death benefits awarded in



                                     12
  a lump sum. § 8-43-406(1). The maximum lump sum allowed by

  statute is adjusted annually by the Director. See § 8-43-406(4).

¶ 29   “[A] lump sum is an advance payment of the amount the

  [recipient] is entitled to receive via bi-weekly payment over the

  remainder of her life expectancy, reduced by four-percent to

  discount for present value and capped at the maximum aggregate

  provided by statute.” Specialty Rests., 231 P.3d at 398. If she is

  “entitled to more than the maximum aggregate lump sum available,

  her remaining bi-weekly payment is reduced by the amount of the

  lump sum payment spread out over the remainder of her life

  expectancy.” Id.

¶ 30   When there are multiple dependents and one of them elects to

  receive a lump-sum payment, the dependent may receive a

  “proportionate share” of the maximum lump sum allowed by

  statute. § 8-43-406(3).

¶ 31   In this appeal, the parties dispute how a dependent’s

  proportionate share should be determined. Amaya and the Division

  argue that the Director has the authority to determine a

  dependent’s proportionate share independent of the apportionment

  of death benefits under section 8-42-121. They urge us to adopt

                                    13
  the Division’s interpretation that a proportionate share is

  determined by the number of dependents at the time a lump sum is

  requested. Under that interpretation, Amaya and I.R. (the two

  dependents) each would be entitled to receive 50% of the maximum

  lump sum allowed by statute.

¶ 32   On the other hand, respondents and the Panel argue that

  sections 8-42-121 and 8-43-406(3) must be construed together as

  part of the broader statutory scheme. They contend that the

  apportionment of death benefits under section 8-42-121 necessarily

  determines a dependent’s proportionate share of the maximum

  lump sum allowed under section 8-43-406(3).

¶ 33   We agree with the latter interpretation. In construing section

  8-43-406(3), we must consider the statutory scheme as a whole.

  See Wenciker, ¶ 17. Under that statutory scheme, a dependent’s

  benefits are determined under section 8-42-121. That statutory

  section is located in the article entitled “Benefits.” And those

  benefits are apportioned among the dependents in a “just and

  equitable” manner.

¶ 34   “Apportioned” means “to divide and assign in proportion:

  divide and distribute proportionately.” Webster’s Third New

                                    14
  International Dictionary 105 (2002). Similarly, “apportionment” is

  defined as the “[d]ivision into proportionate shares; esp., the

  division of rights and liabilities among two or more persons.”

  Black’s Law Dictionary 125 (11th ed. 2019).

¶ 35   Only after the death benefits have been apportioned among

  the dependents — that is, after they have been divided and assigned

  in proportionate shares — may one of the dependents request the

  disbursement of those funds in a lump sum under section

  8-43-406(3). The legislature placed the lump-sum statute in an

  article entitled “Procedure,” which is in Part 4, labeled “Enforcement

  and Penalties.” See Specialty Rests., 231 P.3d at 397 (“We hold that

  the lump sum provision of the Colorado Workers’ Compensation Act

  is procedural in nature.”). The placement of the statute shows that

  the legislature intended for a lump-sum disbursement to act as a

  mechanism to receive an advance payment of a benefit that has

  already been awarded. See id. (stating that “a lump sum payment

  does not create, eliminate, or modify the parties’ existing rights or

  liabilities” and that “an employee’s election of a lump sum payment

  simply alters the method of distribution of an existing award”).



                                    15
¶ 36   Indeed, the plain meaning of the language of section

  8-43-406(3) confirms this intent. It begins, “If a claimant who has

  been awarded compensation is one of multiple dependents.”

  § 8-43-406(3) (emphasis added). Thus, subsection (3) of the

  lump-sum statute relates back to section 8-42-121, under which

  the benefits are initially apportioned among and awarded to the

  dependents.

¶ 37   Subsection (3)’s language also states that “the aggregate of all

  lump sums granted to the claimant must be a proportionate share,

  as determined by the director or [ALJ].” Id. (emphasis added). The

  word “determined” is in the past tense, which suggests that the

  proportionate share has already been apportioned to the dependent

  when the dependent elects to receive a lump-sum payment.

¶ 38   This interpretation is supported by the legislature’s prior use

  of the present tense when granting the Director the authority to

  determine whether to award a claimant a lump-sum payment.

  Before 2007, section 8-43-406(1) gave the Director substantial

  discretion in determining whether to make such an award. At that

  time, the section read,



                                   16
            At any time after six months have elapsed from
            the date of injury, the director, in the exercise
            of discretion, after five days’ prior notice to the
            parties, may order payment of all or any part
            of the compensation awarded in a lump sum,
            or in such manner as the director may
            determine to be for the best interests of the
            parties concerned, and the director’s order
            shall be final and not subject to review.

  § 8-43-406(1), C.R.S. 2006 (emphasis added). The use of the

  present tense “determine” in the former version of the statute,

  contrasted with the use of the past tense “determined” in the

  current version of the statute, supports a conclusion that the

  legislature’s use of the past tense means that the Director or the

  ALJ has already determined a dependent’s proportionate share

  when the request for a lump sum is made.

¶ 39   This interpretation is also supported by the legislature’s

  amendment of the statute in 2007 to remove the Director’s

  discretion in awarding a lump sum to a claimant. See Ch. 341, sec.

  9, § 8-43-406(1), 2007 Colo. Sess. Laws 1475; see also Specialty

  Rests., 231 P.3d at 399. That revision gave the claimant the ability

  to elect a lump-sum payment based on the benefits that had

  already been awarded.



                                    17
¶ 40   And when the legislature added subsection (3) to section

  8-43-406 in 2014, it delineated the manner for dividing the

  maximum lump sum allowed by statute between multiple

  dependents based on the benefits that had already been awarded

  and in the proportionate share that had already been “determined.”

  Ch. 316, sec. 9, § 8-43-406(3), 2014 Colo. Sess. Laws 1375.

¶ 41   We therefore conclude that the apportionment of benefits

  among the dependents under section 8-42-121 controls a

  dependent’s proportionate share of the maximum lump sum

  allowed by statute under section 8-43-406(3). Therefore, we agree

  with the Panel that Amaya is only entitled to receive 25% of the

  maximum lump sum available in this claim. I.R. is entitled to

  receive the other 75% if he elects to request a lump sum.

¶ 42   In reaching this conclusion, we reject Amaya’s argument that

  the legislature did not link the statutes. Both statutes are part of

  the same statutory scheme. And a dependent may not request a

  lump sum under section 8-43-406(3) until the benefits have first

  been apportioned under section 8-42-121.

¶ 43   We also reject Amaya’s contention that we should defer to the

  Division’s interpretation of the phrase “proportionate share” — as

                                    18
  meaning dividing the available lump sum by the number of

  dependents — because it is reasonable. That interpretation is not

  reasonable for the above stated reasons. Therefore, we need not

  defer to the Division’s interpretation of section 8-43-406(3).

¶ 44   Amaya also argues that the Panel did not consider that, when

  there are multiple dependents, a dependent’s percentage share

  varies over time based on age, death, or remarriage; the dependent’s

  expected benefit over her lifetime; or the totality of the

  circumstances. However, after the legislature removed the

  Director’s discretion in determining a lump-sum award, the only

  relevant factor is a dependent’s proportionate share at the time the

  lump sum is requested. Thus, those factors are no longer relevant.

                             IV.   Conclusion

¶ 45   The Panel’s order is affirmed.

       JUDGE TOW and JUDGE YUN concur.




                                     19